Pratt, J.
The, verdict established that the blasting done by defendant at Hell Gate shook the walls of plaintiff’s house inflicting injury. The court •charged that for such injury defendant was responsible, and refused to charge that to make defendant liable it must appear that the work was done in a negligent manner. We think the instruction was correct. If a desirable work cannot be done without shaking down a neighbor’s house, it would ■seem that the work should not be performed, unless the doer was prepared to make compensation for the injury inflicted. That rule seems best to promote ¡the general welfare. The public are not benefited by a change that inflicts an injury greater than the resulting benefit. Judgment affirmed, with costs.